December 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    CHOPRA AND ASSOCIATES, Appellant

NO. 14-13-01099-CV                          V.

                        U.S. IMAGING, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, U.S. Imaging,
Inc., signed November 18, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Chopra and Associates, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.